In a negligence action to recover damages for personal injuries, defendant appeals from an order of the Supreme Court, Nassau County, dated June 3, 1971, which denied her motion to strike the case from the Trial Calendar and vacate the statement of readiness, or, in the alternative, to stay plaintiffs from all further proceedings pending completion of oral examinations before trial of plaintiffs. Order modified by adding thereto, immediately after the provision therein that the motion is denied, the following: “except that plaintiffs shall submit to oral examinations before trial upon further written notice of not less than 10 days; and, if defendant will he a witness at the trial, she shall submit to an examination before trial at least 10 days prior to the actual trial date.” As so modified, order affirmed, without costs. The provision, implicit in the order under review, that defendant waived her right to conduct physical exami*600nations of plaintiffs shall remain unimpaired, pursuant to our decision in Delgado v. Fogle (32 A D 2d 85). Rabin, P. J., Munder, Martuscello, Latham and Shapiro, JJ., concur.